Citation Nr: 1230535	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel









INTRODUCTION

In accordance with 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from July 1952 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In August 2009, the Board determined that new and material evidence had been presented to reopen the claim of service connection for a bilateral hearing loss disability and remanded the reopened claim for additional development.  

In February 2011, the Board remanded the case for additional development, as well as promulgating a decision on the claims of service connection for disabilities of the shoulders and the lumbar spine.  

In August 2011, the Board remanded the case for a VA examination and medical opinion.  As the VA examination and opinion were not adequate to decide the claim, in August 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA opinion is favorable to the claim, the Veteran and his representative have not been provided a copy of the VHA opinion and the Board is proceeding to decide the claim.  




FINDING OF FACT

The current bilateral hearing loss disability is the result of noise exposure during active service from July 1952 to May 1954.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the claim of service connection is resolved in the Veteran's favor, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 





It is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the Veteran's claim against the evidence unfavorable to the Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the Veteran prevails and the claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).  

Facts

The Veteran asserts that he has bilateral hearing loss as a result of in-service noise exposure from artillery, tanks, generators, and mortars.  In May 2009, the Veteran testified that he had noticed his hearing going "bad" while he was on active duty and that he received hearing aids in about 1956 to 1957 (records to substantiate this are not in the file).  The Veteran stated after service, beginning in 1957, he worked in a mill, where he was exposed to loud noise, but he wore hearing protection while working.  He stated that before he started at the mill he worked different jobs, but generally had difficulty finding employment due to hearing loss.  

The Veteran served on active duty from July 1952 to May 1954 to include a tour of duty in Korea in 1953.  His military occupational specialty was a vehicle mechanic.  The service treatment records are negative for any finding of hearing loss.  Whispered and spoken voice tests at enlistment and separation were within normal limits.  

After service, the first objective record of hearing loss was in October 2000 at a VA audiology.  The audiology test results indicated hearing within normal limits up to 500 Hertz sloping to a severe sensorineural hearing loss from 4000 to 8000 Hertz in each ear.  



On VA examination in August 2010, history included noise exposure in service and after service while the Veteran worked in a textile mill, evidently with hearing protection.  At that time, audiogram findings indicated the following pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  30, 50, 70, 70, and 75 in the left ear; and 35, 45, 75, 70, and 75 in the right ear.  Speech recognition scores per the Maryland CNC word list were 52 percent in the left ear and 60 percent in the right ear.  The VA examiner stated that the Veteran's whisper test at the time of separation from service was not sensitive to high frequency or unilateral hearing loss and could not be used to rule out the presence of hearing loss at the time of separation.  The VA examiner concluded that while it was possible that excessive noise exposure during military service caused or contributed to the Veteran's hearing loss, the necessary documentation to conclude that hearing loss was "at least as likely as not" caused by military noise exposure was lacking.  

In March 2011, the VA's audiological findings were fairly consistent with the findings in August 2010 examination.  The VA examiner expressed the opinion that it was less likely than not that the Veteran's hearing loss was due to acoustic trauma in service.  The VA examiner noted that there were no reliable tests of hearing in service and that the Veteran reported noise exposure during service and after service in a civilian occupation where he worked for 15 years in a mill with hearing protection. 

On VA examination in October 2011, the VA audiologist concluded that it was less likely than not that the hearing loss was the result of military noise exposure.  The rationale given was that the Veteran reported the onset of his hearing loss in 1960, many years after his separation form service in 1954.  

Also of record are private medical opinions regarding the onset of the Veteran's hearing loss, which have indicated a positive association between the Veteran's sensorineural hearing loss and noise exposure in service.  In August 2007, G.S., D.O., stated that the Veteran's hearing loss was most likely related to noise exposure without protection during his period of service.  


The doctor referred the Veteran to a specialist for an assessment of the hearing loss, and in October 2007, L.S., M.D., expressed the opinion that the onset of the Veteran's hearing loss was during service and that it had progressed over the years.    

In June 2012, in view of the inconsistent medical opinions, the Board sought a medical expert opinion through the VA Veterans Health Administration (VHA) on the following question:

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the Veteran's current bilateral hearing loss disability is due to noise exposure in service, that is, working around heavy equipment and generators, and the firing of small arms and artillery.

In August 2012, the VHA expert, an audiologist, noted the Veteran's military occupational specialty, which contained a high probability for noise exposure, and his military awards and decorations from his tour of duty in Korea.  The VHA expert also noted that whispered and spoken voice tests in service to determine hearing levels were not accurate.  The VHA expert considered the Veteran's assertions that his hearing was "going bad" in service and his post-service noise exposure in a mill where he used hearing protection, but had to obtain hearing aids to be gainfully employed.  

After completing a review of the file, the VHA expert found it plausible to assume the Veteran had significant noise exposure during service and concluded that it was at least as likely as not that the Veteran's current bilateral hearing loss was due to military noise exposure.  




Analysis

After carefully reviewing the evidence of record and the assertions of the Veteran, the Board finds that the Veteran's bilateral hearing loss disability is related to noise exposure during active service.

The Veteran currently has a bilateral hearing loss disability for the purpose of VA compensation under the standards of 38 C.F.R. § 3.385.  As discussed above, the Board requested a VHA expert opinion to resolve the question of the onset of the current hearing loss disability. The VHA expert considered the Veteran's medical history, described the disability in sufficient detail, and rendered an opinion supported by the facts and a reasoned explanation, connecting the facts and the conclusion, so that the Board's decision is a fully informed one. 

The VHA expert then expressed the opinion that the Veteran's bilateral hearing loss was as likely as not the result of noise exposure during active service.  As this evidence is favorable to the claim and as there is no evidence of greater weight against the claim, service connection for a bilateral hearing loss disability is established.  


ORDER

Service connection for a bilateral hearing loss disability is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


